



COURT OF APPEAL FOR ONTARIO

CITATION: Third Eye
    Capital Corporation v. Ressources Dianor Inc./Dianor Resources Inc., 2019 ONCA
    667

DATE: 20190822

DOCKET: C62925

Pepall, Lauwers and Huscroft
    JJ.A.

BETWEEN

Third Eye Capital
    Corporation

Applicant

(Respondent)

and

Ressources Dianor
    Inc./Dianor Resources Inc.

Respondent

(Respondent)

and

2350614 Ontario Inc.

Interested Party

(Appellant)

Peter L. Roy and Sean M. Grayson, for the appellant 2350614
    Ontario Inc.

Stuart Brotman and Dylan Chochla, for the receiver of
    the respondent Ressources Dianor Inc./Dianor Resources Inc., Richter Advisory
    Group Inc.

Heard: In writing

On appeal from the order of Justice Frank J.C. Newbould
    of the Superior Court of Justice dated October 5, 2016, with reasons reported
    at 2016 ONSC 6086, 41 C.B.R. (6th) 320.

COSTS ENDORSEMENT

[1]

The Receiver, Richter Advisory Group Inc., requests that the appellant, 2350614
    Ontario Inc., pay its costs of this appeal in the amount of $90,941.67
    inclusive of fees, disbursements, and HST on a substantial indemnity scale. It
    asserts that the issues were complex and significant to both the insolvency
    practice and mining industry and that these costs are fair and reasonable. Moreover,
    the Receiver submits that a substantial indemnity scale is warranted due to the
    appellants allegations of improper conduct against the Receiver.

[2]

We agree with the Receiver that the issues raised by the appeal were
    both complex and significant. In light of the history of the proceeding
    however, we are not persuaded that a substantial indemnity award is
    appropriate.

[3]

That said, the Receiver was ultimately successful on the appeal. In our
    view, an award of $40,000 inclusive of fees, disbursements, and applicable
    taxes on a partial indemnity scale is fair and reasonable and we so order.

S.E.
    Pepall J.A.
P. Lauwers J.A.
Grant Huscroft J.A.


